Citation Nr: 1018605	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
0 percent for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  The 
Secretary and the Veteran filed a joint motion for remand.  
In January 2010, the Court vacated that part of the Board's 
March 2009 decision pertaining to an initial evaluation in 
excess of 0 percent for a bilateral hearing disability.  The 
case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that the initial 0 percent disability 
evaluation assigned at the time service connection was 
granted in July 2003 does not reflect the degree of 
impairment due to the service-connected bilateral hearing 
loss disability and/or that his hearing has decreased since 
the most recent July 2007 VA examination.  In light of the 
circumstances in this case, the AOJ should schedule the 
Veteran for a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to the service-
connected hearing loss disability.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this Remand.  All necessary 
tests should be accomplished.  

The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to the Veteran's service-
connected bilateral hearing loss 
disability, to include a description of 
any functional effects caused by the 
bilateral hearing loss disability, as well 
as any impact on employability.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date upon which the increase occurred 
should be reported, to the extent 
possible.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and accomplish any additional development 
necessary in that regard prior to 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

